                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                    (at London)

  UNITED STATES OF AMERICA,                    )
                                               )
          Plaintiff/Respondent,                )     Criminal Action No. 6: 14-020-DCR-6
                                               )                      and
  V.                                           )        Civil Action No. 6: 17-033-DCR
                                               )
  ROBERT SCOTT SHEPPARD,                       )         MEMORANDUM ORDER
                                               )
          Defendant/Movant.                    )

                                   ***   ***   ***   ***

       The United States Court of Appeals for the Sixth Circuit has vacated the Court’s prior

judgment on this matter [Record No. 388], remanding Defendant/Movant Robert Sheppard’s

motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255 for further

proceedings. [Record Nos. 414 and 418] The Sixth Circuit has advised that development of

the record regarding Sheppard’s ineffective assistance of sentencing counsel claims is

warranted. Therefore, the Court will refer this matter to a United States Magistrate Judge to

set a briefing schedule and submit a Report and Recommendation pursuant to 28 U.S.C. §

636(b) and General Order 18-22.

       Additionally, the docket sheet indicates that Sheppard now has a pending motion to

amend his § 2255 motion. [Record No. 385] The Court granted this motion to amend before

it initially dismissed the § 2255 motion, and it will likewise grant the motion to amend on

remand.

       Finally, the Sixth Circuit has made clear that further development of the record is

necessary. Therefore, the United States will need to contact Sheppard’s prior counsel for

                                            -1-
sentencing. In this regard, the Court notes that authority from several circuits, including this

circuit, would indicate that the defendant has waived his otherwise valid assertion of attorney-

client privilege with respect to the specific matters raised in his § 2255 motion. See United

States v. Pinson, 584 F.3d 972, 977 (10th Cir. 2009), cert. denied, 559 U.S. 955 (2010); In re

Lott, 424 F.3d 446, 453 (6th Cir. 2005); Bittaker v. Woodford, 331 F.3d 715, 716 (9th Cir.

2003) (en banc); Johnson v. Alabama, 256 F.3d 1156, 1178 (11th Cir. 2001); Tasby v. United

States, 504 F.2d 332, 336 (8th Cir. 1974); and Laughner v. United States, 373 F.2d 326, 327

(5th Cir. 1967).

       Accordingly, it is hereby ORDERED as follows:

       1.     The Clerk of Court is DIRECTED to refer this matter to a United States

Magistrate Judge pursuant to 28 U.S.C. § 636(b) and General Order 18-22. The United States

Magistrate Judge will set a briefing schedule for the parties and prepare a report and

recommendation on the motion.

       2.     Defendant Robert Sheppard’s motion to amend his motion 28 U.S.C. § 2255

[Record No. 385] is GRANTED.

       3.     On or before March 3, 2020, Defendant Sheppard is DIRECTED to respond

to the question of whether he has waived the attorney-client privilege regarding all claims of

ineffective assistance of counsel concerning his motion filed pursuant to 28 U.S.C. § 2255.

[Record No. 192] Sheppard is advised that a finding of implied waiver will result in the United

States being allowed to contact his former attorneys for the purpose of obtaining information

necessary to respond to his claims of ineffective assistance of counsel.




                                             -2-
Dated: February 11, 2020.




                            -3-
